Order entered September 12, 2018




                                         In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                   No. 05-18-00699-CV

                            BOBBY JOE EVENS, Appellant

                                           V.

                         VEDA MICHELLE EVENS, Appellee

                    On Appeal from the 256th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DF-17-24977

                                       ORDER
      In light of the Court’s opinion of this date, we DISMISS appellee’s motion for proper

name usage.


                                                  /s/   CAROLYN WRIGHT
                                                        CHIEF JUSTICE